DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The terminal disclaimer of 8/19/2021 has obviated the double patenting rejection.

The closest reasonable prior art to the instant application, see WU of record, fails to disclose and teach the generation, first, of 2d surface representation from volumetric ultrasound data, and the setting of height values for the 2d representation based on adaptive weighting of multiple voxel elements along a ray intersecting the 2d surface at the particular location. The algorithms of Wu include voxel data, which can be construed as height, data, but none of the references found recite both the voxel data being adapted to a 2d surface rendering (topography data) as well as deriving a height component to include in the 2d data from a weighting on multiple voxels along a ray intersecting the 2d surface at the particular surface point (each and every surface point).  This particular representation of height values is different from the (x,y,z) typical notation of the voxel data which attempts to fit triangular/square/etc shaped elements to the data in order to assess volume components to send to 3d printers.  The volumetric data would then differ from those of Bradbury (US 200/0059049) or even that of Butcher et al (US 2014/0052285) which can include intensity data from ultrasound to provide image data to a printer for rendering, as the averaging processes of Bradbury (0059) or Butcher (0077) to decide whether more material exists, rather than to specifically apply a value to the 2d surface map itself.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793